         Case 6:21-cv-00144-ADA Document 41 Filed 05/06/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


THERMOLIFE INTERNATIONAL, LLC,                  §
            Plaintiff                           §
                                                §                6-21-CV-00144-ADA
-vs-                                            §
                                                §
HUMAN POWER OF N COMPANY,                       §
          Defendant                             §
                                                §




                                            ORDER


       Defendant Human Power of N Company (“HumanN”) filed an Emergency Application

for Temporary Restraining Order and Anti-Interference Injunction on April 7, 2021. ECF No. 11.

The Court held a hearing on April 9, 2021, with both Plaintiff and Defendant participating. After

considering the parties’ arguments, the Court issued a Temporary Restraining Order prohibiting

Plaintiff ThermoLife International, LLC (“ThermoLife”) from taking any action to further pursue

evaluation through Amazon.com’s Neutral Patent Evaluation Process any of its patent

infringement claims already pending in this case. ECF No. 33.

       Subsequently, the Court held a preliminary injunction hearing on April 30, 2021, during

which ThermoLife presented evidence that Amazon.com was suspending the Neutral Patent

Evaluation Process at issue per this Court’s Temporary Restraining Order. Since the Neutral

Patent Evaluation Process at issue has been suspended by Amazon.com, the Court finds that

HumanN is not likely suffer any irreparable harm in the imminent future.
            Case 6:21-cv-00144-ADA Document 41 Filed 05/06/21 Page 2 of 2




       IT IS THEREFORE ORDERED THAT HumanN’s application for preliminary injunction

is DENIED. However, if the Neutral Patent Evaluation Process at issue is resumed after this

Order, the Court will exercise its discretion to resolve all issues in this case on an expedited

schedule.



       SIGNED this 6th day of May, 2021.




                                            ALAN D ALBRIGHT
                                            UNITED STATES DISTRICT JUDGE
